Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:
There is a typographical error in line 1 (i.e., areis).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8-11 and 16-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Tanaka et al. (US Patent #6,122,196).
Regarding independent claims 2, 10 and 17 Tanaka discloses a memory device (Fig.22: computer system) comprising: 
a controller (Fig.22: memory control unit); 
a first random access memory (Fig.22: DRAM) that is readable and writable by the controller (Fig.22: memory control unit) (Fig.22 & col.14, lines 48-53: a memory control unit used for accessing fast memories such as the main memory and an extended memory, a DRAM used as the main memory); and 
an interface (Fig.22: bus lines) for connecting the memory device (Fig.22: computer system) to a host device (Fig.22: CPU), wherein the host device is separate from the memory device (Fig.22: CPU is separate from DRAM), 
the controller (Fig.22: memory control unit) operable to: 
send, via the interface (Fig.22: bus lines), a request to the host device for an allocation of a second random access memory (Fig.22: expanded RAM) associated with the host device (Fig.22: CPU); receive, from the host device (Fig.22: CPU) and via the interface, an indication of the allocation of the second random access memory (Fig.22: expanded RAM); and extend, based at least in part on the indication, accessible random access memory of the memory device to include the second random access memory (Fig.22: expanded RAM) (col.15, lines 13-20: If the main memory (DRAM) provided in the main unit of the computer system becomes low in capacity, the extended RAM is used as a supplement of the main memory. If the user wants to read/write a file, the user requests for accessing the auxiliary storage assuming the above hard disk unit (HDD) as an auxiliary storage. The flash file system composed of the flash memory of the present invention accesses the requested file data).
Regarding claims 3, 11, Tanaka discloses wherein the controller is further operable to: generate a second request for de-allocation of the second random access memory associated with the host device; and send, via the interface, the second request to the host device (col.15, lines 57-60).
Regarding claim 8, Tanaka discloses wherein the controller is further operable to write data to the second random access memory (Fig.22 and col.15, lines 13-20).
Regarding claim 9, Tanaka discloses wherein the controller is further operable to read data from the second random access memory (Fig.22 and col.15, lines 13-20).
Regarding claim 16, Tanaka discloses writing data to the second random access memory; and removing power to the first random access memory of the memory device after writing the data to the second random access memory (Fig.22 and col.15, lines 13-20).
Regarding claim 20, Tanaka discloses wherein the one or more processors is are further operable to: receive a write command to write data to the portion of the host random access memory; and write, responsive to the write command, the data to the portion of the host random access memory; receive a read command to write data to the portion of the host random access memory; and read, responsive to the read command, the data to the portion of the host random access memory (Fig.222 and col.15, lines 13-20: If the user wants to read/write a file, the user requests for accessing the auxiliary storage assuming the above hard disk unit (HDD) as an auxiliary storage. The flash file system composed of the flash memory of the present invention accesses the requested file data).
Regarding claim 21, Tanaka discloses wherein the one or more processors are further operable to: send, via the interface, a shutdown command to the memory device (Fig.22 and col.15, lines 13-20).

Allowable Subject Matter
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135